Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-19-00062-CV

                                    IN THE MATTER OF J.M.E.

                      From the County Court at Law No. 2, Webb County, Texas
                                 Trial Court No. 2017JV3000176L2
                            Honorable Victor Villarreal, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 8, 2020

AFFIRMED

           J.M.E. appeals the juvenile court’s order committing him to the Texas Juvenile Justice

Department (TJJD) for an indeterminate term, not to exceed his nineteenth birthday. On appeal,

J.M.E. argues the juvenile court abused its discretion because less restrictive alternatives were

available and commitment to the TJJD violated his Eighth Amendment rights. We affirm the

juvenile court’s order.

                                            BACKGROUND

           On November 6, 2017, the juvenile court signed an order finding that J.M.E. was a child

who engaged in delinquent conduct by committing a felony 3 offense of alien smuggling, a

violation of section 20.05 of the Texas Penal Code. The juvenile court placed J.M.E. on probation

for fifteen months, with the first four months on intensive supervision probation (“ISP”). He was
                                                                                      04-19-00062-CV


placed at the Judge Ricardo Garcia Regional Detention Center (“the Center”) and ordered to

complete certain services including “CAPS and SCAN counseling, SWK [Southwest Keys

Program] after completion of ISP, Cognitive Life Skills at YV [Youth Village].”

       On May 30, 2018, J.M.E. was unsuccessfully discharged from the Center because he failed

to comply with its requirements. He was detained at the TJJD, but was later transferred to the

Webb County Jail after assaulting another juvenile. Since his transfer, he has not been released.

On January 12, 2019, the State filed a motion to modify disposition, alleging J.M.E. violated the

conditions of his probation because he was unsuccessfully discharged from the Center and failed

to complete any of the court-ordered services.

       At the hearing on the State’s motion to modify, J.M.E. pled true to being unsuccessfully

discharged from the Center and failing to complete any of the court-ordered services. The juvenile

court also heard testimony from J.M.E.’s probation officer, Officer Pryscilla Castillo, who testified

J.M.E. was unsuccessfully discharged from the Center because he did not participate in counseling

sessions and initiated fights with other juveniles at the Center. She further testified that J.M.E.

could not be placed with his parents after his unsuccessful discharge because they did not provide

adequate supervision.

       Officer Castillo also testified that J.M.E. had a history of delinquent conduct and substance

abuse. She stated that before his current probation, J.M.E. had been referred to the juvenile court

ten times and placed on probation twice for nonviolent offenses. She further testified he failed to

successfully complete his first probation because he reoffended, and his probation was extended

as a result. The record reflects he served that probation concurrently with his instant probation

until that case was closed in May of 2018 and he was unsuccessfully discharged from the Center.

Officer Castillo also testified that during his previous probations, J.M.E. tested positive multiple




                                                 -2-
                                                                                     04-19-00062-CV


times for THC and once for cocaine and benzodiazepines. His last drug test was November 6,

2017, and he tested positive for THC.

       Regarding his behavior, Officer Castillo testified that while at the Webb County Jail,

J.M.E. was attending school, receiving good grades, attending CAPS counseling, and receiving

SCAN services. She explained that in contrast, while at the Center, he failed to comply with the

Center’s requirements even after he was given a second chance. She testified she believed it was

in J.M.E.’s best interest to be placed at the TJJD rather than a boot camp because even though he

may qualify for a boot camp, a structured facility like the TJJD would provide J.M.E. with all the

services he needed and the best opportunity to rehabilitate.

       At the end of the hearing, the juvenile court found that J.M.E. had violated the terms of his

probation and ordered him committed to the TJJD. J.M.E. appeals.

                                            ANALYSIS

                                        Standard of Review

       A juvenile court has broad discretion to determine a suitable disposition for a juvenile

found to have engaged in delinquent conduct, particularly in proceedings involving modification.

In re J.P., 136 S.W.3d 629, 633 (Tex. 2004); In re P.E.C., 211 S.W.3d 368, 370 (Tex. App.—San

Antonio 2006, no pet.). A trial court abuses its discretion when it acts arbitrarily or unreasonably

or without reference to guiding rules or principles. In re P.E.C., 211 S.W.3d at 370. Absent such

a showing of abuse of discretion, “we will not disturb the court’s modification of a juvenile’s

disposition.” Id.

                                         Applicable Law

       When a juvenile has been adjudicated delinquent, the court may modify its disposition to

commit the juvenile to a TJJD facility if it finds by a preponderance of the evidence that the

juvenile violated a reasonable and lawful condition of probation.         TEX. FAM. CODE. ANN.


                                                -3-
                                                                                       04-19-00062-CV


§ 54.05(f). A plea of true to a violation of probation is “analogous to a judicial confession that

justifies the court’s finding the violation was committed by a preponderance of the evidence.” In

re D.J.R.R., No. 04-13-00084-CV, 2013 WL 3874476, at *1 (Tex. App.—San Antonio July 24,

2013, no pet.) (mem. op.) (quoting In re M.A.L., 995 S.W.2d 322, 324 (Tex. App.—Waco 1999,

no pet.)). A trial court is not required to exhaust all possible alternatives before sending a juvenile

to the TJJD. Id. at *2; In re J.A.M., No. 04-07-00489-CV, 2008 WL 723327, at *2 (Tex. App.—

San Antonio March 19, 2008, no pet.) (mem. op.).

                                             Application

       As a condition of probation, J.M.E. was ordered to complete “CAPS and SCAN

counseling, SWK [Southwest Keys Program] after completion of ISP, Cognitive Life Skills at YV

[Youth Village].” J.M.E. pled true to violating this condition of his probation. Based on J.M.E.’s

plea of true, the juvenile court was justified in modifying the disposition from probation to

confinement in a TJJD facility. See In re D.J.R.R., 2013 WL 3874476, at *1.

       J.M.E. argues the juvenile court abused its discretion because less restrictive alternatives

were available, and because he was currently complying with the juvenile court’s order by

attending CAPS counseling and SCAN services at the Webb County Jail. However, the juvenile

court heard evidence that J.M.E. had a history of delinquent conduct—he had been on probation

once previously and failed to successfully complete that probation. As to his current probation,

Officer Castillo testified J.M.E. was unsuccessfully discharged even after he was given a second

chance to comply with the Center’s requirements. Officer Castillo also testified placement with

his parents or at a boot camp was not feasible, and instead a structured facility like the TJJD would

provide J.M.E. with an opportunity to rehabilitate because it offered a variety of services, including

behavioral, family counseling, anger management, responsibility, substance abuse, mental health,

and educational programs. Before making its determination to send J.M.E. to the TJJD, the


                                                 -4-
                                                                                       04-19-00062-CV


juvenile court noted that although boot camps offered some of these services, “no boot camp has

all of these services.” The record therefore reflects the juvenile court considered less restrictive

alternatives and agreed with Officer Castillo’s recommendation that J.M.E. should be committed

to the TJJD. We conclude the juvenile court did not abuse its discretion and therefore overrule

J.M.E.’s first issue. See id. at *2; In re J.A.M., 2008 WL 723327, at *2.

                                         Eighth Amendment

         J.M.E. also argues the juvenile court violated his Eighth Amendment right to be free from

cruel and unusual punishment because his modified disposition is grossly disproportionate to the

offense for which he was placed on probation. However, J.M.E. did not preserve this complaint

for appellate review.

         To preserve a complaint for appellate review, a defendant must present the trial court with

a timely request, objection, or motion stating the specific grounds for the ruling desired. TEX. R.

APP. P. 33.1(a).     This preservation rule applies to a complaint that a sentence is grossly

disproportionate and constitutes cruel and unusual punishment. Rhoades v. State, 934 S.W.2d 113,

120 (Tex. Crim. App. 1996) (holding complaint of cruel and unusual punishment under Texas

Constitution was waived because defendant failed to object in trial court).

         Here, J.M.E. did not raise his complaint about the constitutionality of his disposition in the

juvenile court when that court modified his disposition or in a motion for new trial. By failing to

make an objection in the juvenile court, J.M.E. forfeited his complaint on appeal. See TEX. R. APP.

P. 33.1(a); see also Rhoades, 934 S.W.2d at 120; In the Matter of P.D.W., No. 12-17-00197-CV,

2017 WL 6350143, at *1 (Tex. App.—Tyler Dec. 13, 2017) (mem. op.) (holding appellant

forfeited his complaint that trial court violated his Eighth Amendment rights when it ordered him

committed to TJJD by failing to present it to the trial court). We therefore overrule J.M.E.’s final

issue.


                                                  -5-
                                                                                 04-19-00062-CV


                                        CONCLUSION

       Having overruled each of J.M.E.’s issues, we affirm the juvenile court’s order committing

J.M.E. to the TJJD.

                                               Beth Watkins, Justice




                                              -6-